DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, 6-8, 12, 15, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Pham Van (US-20200112717) and Zhu (US 2015/0208084) are the closest prior art and render obvious the previously claimed combination of elements recited in claim 1 including 
storing, in a first reference sample memory, only reconstructed samples of one reconstructed block of plural previously reconstructed blocks in a coding tree unit (CTU) of a picture, the first reference sample memory being configured to store one set of 64x64 luma samples and corresponding chroma samples of the one reconstructed block, wherein the first reference sample memory does not store reconstructed samples of another set of 64x64 luima samples and corresponding chroma samples of one of the previously reconstructed blocks in the CTU of the picture and wherein location of the another set of 64x64 luma samples and corresponding chroma samples of the one of the previously reconstructed blocks not stored in the first reference sample memory is based on a location of a current block of the CTU 
with the noted exception below, none of the prior art of record discloses or suggests 
wherein location of the another set of 64x64 luma samples and corresponding chroma samples of the one of the previously reconstructed blocks not stored in the first reference sample memory is based on whether a split of the CTU at a 128x128 level is a horizontal binary split or a vertical binary split;
reconstructing a current sub-block in the current block using an intra block copy (IBC) mode based on the reconstructed samples stored in the first reference sample memory or the stored reconstructed samples of a reference sub-block of the current block stored in the second reference sample memory such that reconstructed samples that are not stored in the first sample reference memory or the second reference sample memory are not available for use in the IBC mode and in combination with the other elements as fully recited in amended claim 1.  Independent claims 12 and 19 are allowable for essentially the same reasons as stated above for claim 1 due to the parallel claim language.  Claims 4, 6-8, and 15 are allowable due to their dependency upon claims 1 or 12.
Although horizontal binary splits and vertical binary splits are conventional elements in and of themselves, the use of these splits to determine what is and is not stored based on both the location of the current block of the CTU and whether a split of the CTU at a 128x128 level is a horizontal binary split or a vertical binary split in combination with all of the other recited elements has not been taught or fairly suggested by the prior art of record with one noted exception
The noted exception is D2 from the Supplementary EP Search Report that teaches the key concept that was added to the independent claims by the 05 May 2022 Reply.  
D2 is XU X ET AL: "CE8-related: CPR mode with local search range optimization", 124. MPEG MEETING; 20181008 - 20181012; MACAO; (MOTION PICTURE EXPERT GROUP OR ISO/IEC JTC1/SC29/WG11), no. m44321, September 25, 2018, pages 1-6
D2 qualifies as prior art under 35 USC 102(a)(1) but also names the three inventors of the instant application plus one additional author (Eric Chai).  The presence of the additional author for D2 results in a conclusion that it is not apparent that the prior disclosure (D2) is by the inventor(s).  See MPEP 2153.01(a).  
In response to a telephonic interview, Applicant has filed a Declaration under 37 CFR 1.130(a) consistent with MPEP 2155.01 in order to demonstrate that the 102(b)(1) exception applies to D2 such that D2 shall not be prior art.  
This Declaration satisfies MPEP 2155.01 and In re Katz, 687 F.2d 450, 455, 215 USPQ 14, 18 (CCPA 1982) because it includes a) an unequivocal statement that the signatory inventor, Xiaozhong Xu, along with joint listed inventor Shan Liu invented the subject matter of the disclosure and b) a reasonable explanation as to the presence of the additional author (Eric Chai) on D2.  More specifically, the Examiner finds the statements that Eric Chai was consulted after the subject matter disclosed in D2 was conceived and that Eric Chai’s presence as an author of D2 was to assess the feasibility of implementing the subject matter disclosed in D2 are reasonable explanations; moreover there is no evidence to the contrary.  Furthermore, the Declaration is also duly executed and includes the required acknowledgement of willful false statements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486